Citation Nr: 0717169	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-17 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2004 decision by the RO.

The veteran testified at a hearing held in September 2006 at 
the RO before the undersigned Board member.

The Board notes that the RO, in its July 2004 decision, also 
denied service connection for essential tremors.  The veteran 
filed a timely notice of disagreement (NOD) with this 
decision, and a statement of the case (SOC) was sent.  
However, this issue was not appealed on the veteran's VA Form 
9.  

REMAND

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In the present case, the veteran's claimed stressors are 
conceded.  He served in combat as a Pathfinder in Vietnam and 
was wounded.  His records show that he was awarded the Bronze 
Star Medal, the Combat Infantryman Badge, the Purple Heart 
Medal, and the Pathfinder Badge.  The issue to be determined 
is whether the veteran suffers from such symptoms as would 
warrant a DSM-IV diagnosis of PTSD.

In connection with the claim of service connection for PTSD, 
the veteran was afforded a VA psychiatric examination during 
May 2004.  The veteran reported several combat stressor 
events where he witnessed death and injury to others, and he 
was himself wounded by shrapnel.  The psychiatrist's 
diagnosis was that the veteran had anxiety disorder, not 
otherwise specified, with a global assessment of functioning 
(GAF) score of 80.  In his concluding comments relating to 
PTSD symptomatology the psychiatrist noted, among other 
things, that the veteran denied recurrent and distressing 
recollections of the events, combat related nightmares, 
flashbacks, and any intense psychological distress to 
exposure to internal or external cues that symbolized or 
resembled an aspect of a traumatic event.  No opinion was 
provided as to the likelihood that the veteran's anxiety 
disorder was related to his military service.  

In a February 2005 statement in support of his claim, the 
veteran stated that he did not feel the May 2004 VA 
psychiatric examination was accurate.  He said that the 
doctor told him one thing, and then made a different report 
(the veteran did not provide more specifics).  The veteran 
requested that he be provided another PTSD examination by a 
different doctor.  

In his June 2005 substantive appeal (VA Form 9), the veteran 
contended that he had reported to the VA psychiatrist at the 
May 2004 examination that he had constant nightmares related 
to Vietnam, and he could not get what happened in Vietnam out 
of his mind.  He stated that he had flashbacks of his days in 
combat.  He contended that such symptoms were indicative of 
PTSD, but apparently the examiner did not report them on the 
examination report.  The veteran requested that he be 
provided another PTSD examination by a different 
psychiatrist.

In a September 2005 memorandum submitted on behalf of the 
veteran, his representative contended that the April 2005 SOC 
decision, wherein denial of service connection for PTSD was 
continued, cited as evidence an examination in February 2005 
that was an examination for erectile dysfunction, and not for 
PTSD.  Based on that contention and the length of time that 
had passed since the May 2004 PTSD examination, provision of 
another PTSD examination was requested.  The Board notes that 
review of the April 2005 SOC does not support the 
representative's contention that a wrong examination was 
cited as a basis for denial of service connection for PTSD.  
However, for reasons further discussed herein, the Board will 
provide the veteran with another PTSD examination.    


At the September 2006 hearing, the veteran testified that he 
did experience flashbacks of events that occurred in Vietnam; 
that he did have nightmares about Vietnam on a weekly basis; 
that the nightmares affected his work by causing him to be 
sleepy; and that he had guilt feelings about some events in 
Vietnam.  He described events that occurred in Vietnam that 
he had seen in his flashbacks and nightmares.  The veteran 
also testified that he was very upset during the May 2004 
examination by the VA psychiatrist, and that he should not 
have talked to him that day.  This was apparently because he 
had first been examined by a VA doctor who told him that the 
essential tremors he has were not related to his service in 
Vietnam.  The veteran also testified that he had been treated 
for an anxiety disorder by his private physician after 
service, but that those records were no longer available.  
The veteran had also filed an October 2003 note from Dr. 
C.R.G. stating that the veteran had been seen for anxiety 
that may be related to military service.

In view of the veteran's statements and testimony as to his 
opinion that the psychiatric examiner in May 2004 did not 
report his answers to questions relating to PTSD symptoms 
accurately, or that he was upset and was not responding 
properly, and because of the age of the May 2004 examination, 
the Board finds that another PTSD examination is needed.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private or VA treatment records 
or that he wants VA to help him obtain.  
If he provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an examination with a different VA 
psychiatrist.  The claims file must be 
forwarded for review, and the examiner's 
report must specifically note that the 
claims file was reviewed in connection 
with the examination.  A complete DSM-IV 
analysis of whether or not the veteran 
suffers from PTSD and/or anxiety disorder 
should be provided.  An opinion should be 
provided as to the likelihood that PTSD 
or anxiety disorder, if either is 
diagnosed, is related to the veteran's 
active military service.  A detailed 
rationale must be provided. 

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).




The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 
 

      


